Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the exchange rate".  There is insufficient antecedent basis for this limitation in the claim.  It is believed by examiner that claim 14 is meant to be dependent upon claim 13 which positively recites “an exchange rate”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-16 pass step 1 of the test for eligibility.

1.	A game machine having a display device in a casing comprising:
	A game processing unit that performs a game process and
	A consumption information processing unit that displays consumption information for the game on the display.
The above underlined portion of representative claim 1 recites a judicial exception because they are mental processes, as all of the steps could be performed entirely with the human mind or with pen and paper, as a user could process a game such as a game of chance, and calculate consumption information.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
Displaying on a display device is extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g))
A game processing unit, game machine having a display device in a casing is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no 
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
A game processing unit, game machine having a display device in a casing does not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The dependent claims of 2-16 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application.  Particularly the particulars of calculating the consumption information and comparing the calculations to a threshold can all be performed in the human mind or with pen and paper
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker 1 (US 20120077574).
In claim 1, Walker 1 discloses
A game processing unit (paragraph 86, processor 305) that performs a game process  (paragraph 20, game machine for game such as slot machines video poker, etc) and
A consumption information processing unit that displays consumption information for the game on the display device (paragraph 236 teaches displaying “good work! Your average rate of play is 16.4 coins per minute”)

In claim 8, Walker 1 discloses the warning processing unit displays a warning message on the display device as the predetermined control process (paragraph 236, the warning message indicates that the player must maintain a rate of play of 16 coins per minute)
In claim 9, Walker 1 discloses the warning processing unit has a plurality of thresholds and when an amount or credit in the game machine satisfies a condition for each threshold, the warning processing unit displays different warning messages on the display device as the predetermined control process (paragraph 236 indicates two thresholds, the first one being 16 coins per minute for free telephone calls to anywhere In the continental US, and the second one being if you increase your rate of play to at least 20 coins per minute you will get free telephone calls to anywhere in the US, Europe, or Asia.  Paragraph 236 discloses that an indication of service is displayed, and the example is the indication of service at 16 coins, as it indicates that the player must increase their play, thus this would be a teaching of a different message indicating a different indication of service if the player were instead playing more than 20 coins per minute)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker 1 in view of Walker 2 (US 20030232640).
In claim 2, Walker 1 discloses the claimed invention except for calculating a maximum consumption information per unit time and display the maximum consumption information on the display, however Walker 2 discloses calculating a maximum consumption information (paragraph 35 discloses a maximum potential rate of play which indicates the rate of play if minimum time is taken, paragraph 132 discloses adjusting and directly or indirectly affecting the speed of the maximum rate of play).  As Walker 1 discloses displaying consumption information, and Walker 2 discloses calculating maximum consumption information, Walker 1 and Walker 2 discloses displaying the maximum consumption information on the display in combination.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Walker 1 with Walker 2 in order to allow for a greater amount of information to be given to the user when indicating the rate of play to the user.
In claim 4, Walker 2 discloses the consumption information processing unit calculates maximum consumption information based on a past performance, and displays the maximum consumption information on the display device (paragraph 134 discloses changing the maximum consumption information based on past performance such as hitting a deal button on a video poker machine multiple times), as above, Walker 1 and Walker 2 discloses displaying the maximum consumption information on the display in combination.
In claim 6, Walker 2 discloses receiving maximum consumption information selected or input by a player, and displays the maximum consumption information on the display device (paragraph 134.  When a player continually presses the deal button, the maximum consumption information is increased.  Under broadest reasonable interpretation, this is an input of maximum consumption information, as the 
In claim 16, Walker 2 when a base satisfies a predetermined condition, the game processing unit changes a base setting so as not to exceed the consumption information in the consumption information processing unit (paragraph 134, it is noted by examiner that “a base” is a broad term that has no particulars, as such the prior art teaching that pressing a button repeatedly would be the base satisfying the predetermined condition.  In response the base setting of maximum rate of play is changed however the new maximum rate of play still cannot be exceeded)
Claims 3, 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker 1 in view of Walker 2 in view of Schlottman (US 20090247254)
In  claim 3, Walker 2 fails to disclose the consumption information processing unit calculates the maximum consumption information per unit time using a maximum number of outcomes and an exchange rate, (paragraph 139 discloses determining the “profit” by considering both the wager size (exchange rate) as well as the maximum potential rate of play (number of outcomes)).  Walker 1 in view of Walker 2 fails to disclose that the outcomes are a maximum number of virtual game balls that can be fired, however Schlottman discloses a virtual game of pachinko with balls which are fired by the player (paragraph 43).  This would teach the invention as claimed by Walker 1 in view of Walker 2, but applying the “maximum potential rate of play” calculated by the user taking the minimum amount of time as taught by Walker 2 to the virtual balls taught by Schlottman.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Walker 1 in view of Walker 2 with Schlottman in order to allow for the invention of walker 1 in view of Walker 2 to be used in a wider variety of games.
In claim 5, Walker 2 disclsoes the consumption information processing unit calculates the maximum consumption information by specifying a maximum consumption point of outcomes per 
In claim 15, Walker 1 fails to disclose when consumption information per predetermined unit time satisfies a predetermined condition, the game processing unit changes a firing speed of a virtual game ball so as not to exceed the consumption information in the consumption information processing unit, however Walker 2 discloses when consumption information per predetermined unit time satisfies a predetermined condition, the game processing unit changes outcome speed so as not to exceed the consumption information in the consumption information processing unit (paragraph 134, when the player is playing at max speed and hitting the button at a speed higher than the maximum speed, the outcome speed is increased but still may not exceed the maximum rate of play)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Walker 1 in view of Walker 2 in order to avoid player impatience by allowing for the game to resolve more quickly.  Walker 1 in view of Walker 2 fails to disclose that the outcomes are virtual game balls that can be fired, however Schlottman discloses a virtual game of pachinko with balls which are fired by the player (paragraph 43).  This would teach the invention as taught in Walker 1 in view of Walker 2 using the pachinko game taught by Schlottman. It would have been obvious to one of ordinary skill in .
Claims 10, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker 1 in view of Walker 3 (US 20030220138).
In claim 10, Walker 1 fails to disclose the warning processing unit stops a game in the game machine as the predetermined control process, however Walker 3 discloses alerting a player of when a contract period is about to expire (paragraph 253), and then stopping a game in the game machine as a predetermined control process (paragraph 260).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Walker 1 with Walker 3 in order to allow for the player to be paid out their benefits after the period of time has expired without confusing the user.
In claim 11, Walker 1 fails to disclose an available game time calculation processing unit that displays an available game time according to an amount or credit of a player, however Walker 3 discloses an available game time calculation processing unit that displays an available game time according to an amount or credit of a player (figure 9 “time remaining”, the amount of time given to the player is based on the cost, see figure 8 which shows paying $100 for 1 hour of play $1.00 per pull).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Walker 1 with Walker 3 in order to allow for the invention of Walker 1 to be able to offer flat rate play as such play would be appealing to players (Walker 3 paragraph 15-16)
In claim 14, Walker 3 discloses when available game time calculated by the available game time calculation processing unit satisfies a predetermined condition for the available game time, the exchange rate is changed using maximum consumption information (paragraphs 98 and 99, disclose changing the exchange rate for a given time frame, which would mean that when there is still available .
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker 1 in view of Walker 3 in view of Schlottman
In claim 12, Walker 3 discloses the available game time calculation processing unit calculates the available game time using a maximum number of outcomes that can occur per unit time, and exchange rate, and an amount (figure 8 contract #C222 discloses the amount of $100, the exchange rate of $1.00 per pull.  Paragraph 69 discloses that the player may not receive more than a maximum number of outcomes, or may not exceed a maximum rate of play). Walker 1 in view of Walker 3 fails to disclose that the outcomes are virtual game balls that can be fired, however Schlottman discloses a virtual game of pachinko with balls which are fired by the player (paragraph 43).  This would teach the invention as claimed by Walker 1 in view of Walker 2, but using the pachinko game of Schlottman.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Walker 1 in view of Walker 3 with Schlottman in order to allow for the invention of Walker 1 in view of Walker 3 to be used in a wider variety of games
In claim 13, Walker 3 discloses the available game time calculation processing unit calculates the available game time using payout ratio a maximum number of outcomes that can occur per unit time, and exchange rate, and an amount (figure 8 contract #C222 discloses the amount of $100, the exchange rate of $1.00 per pull.  Paragraph 69 discloses that the player may not receive more than a maximum number of outcomes, or may not exceed a maximum rate of play.  Paragraph 98 and 99 disclose the odds being given to the player being based upon the contract, which is the payout ratio). Walker 1 in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715